DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 19, 33, 34-37, recite that the shaft extends through the casing and the same shaft has a distal end that is configured into a J-shape, hook shape or other angular movements.  The endotracheal intubation embodiment (as per the preamble) appears to disclose the shaft with the bendable distal end is attached to the center tube that actually extends within the casing (not through).  The shaft appears to be connected parts.  The claims recite that a shaft extends through (moving in one side and out of the other side of) the casing and also has a bendable end that manipulated by the components of the steering control mechanism.  Further, none of the drawings show a shaft extending through the casing. The scope of the claims are unclear and are rejected as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 35-36 is/are rejected, as best understood, under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0012929 to Malkowski.
The details specific to endotracheal intubation are not claimed, only the components of the steering device.  Note that Malkowski ‘929 teaches an articulation mechanism for a surgical instrument (abstract) which is what the claims 35 and 36 are drawn to.  See above 112 rejections.
	Regarding clam 35, Malkowski ‘929 discloses an endotracheal intubation (para 003, lines 5-6) device comprising: an outer casing 30 having a proximal end 320, a shaft 50 extending through said casing (note the above 112 rejection - shaft 50 extends through the casing about as much as applicant’s shaft portion extends) and having a distal end 52, a member 400 situated within said casing 30 (fig. 8); and at least one cable 330 extending within said casing 30, having a first end attached to said member 400, a second end attached to said distal end of said shaft 50 (fig. 19), and an intermediate portion (around pulley 362 and in pathway 328 - fig. 8) extending between said first end and said second end of said cable 330, said intermediate portion of said cable having a length; wherein said length of said intermediate portion of said cable is such that said distal end of such shaft is maintained in a "J" shaped configuration (para 0049).  
	Regarding clam 36, Malkowski ‘929 discloses endotracheal intubation device comprising: an outer casing 30 having a proximal end 320, a shaft 50 extending through said casing (note the above 112 rejection - shaft 50 extends through the casing about as much as applicant’s shaft portion extends) and having a distal end 52, a member 400 situated within said casing 30; and at least one cable 330 extending within said casing, having a first attached to said member 400, a second end attached to said distal end 52 of said shaft, and an intermediate portion extending between said first end and said second end of said cable 330 (portion around pulley 362 and in pathway 328 - fig. 8), said intermediate portion of said cable 330 having a length; wherein said length of said intermediate portion of said cable 330 is such that said distal end of such shaft is maintained in a "hook-like" configuration.

Allowable Subject Matter
Claims 1-34 and 37-40 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the structures and function of the components of the steering control mechanism (including cooperation with the cable(s)) and how those parts cooperatively function to cause movement between angular positions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed prior art could be used in subsequent office action rejections.  The listed prior art is as follows: US-20020153008-A1 OR US-20060173242-A1 OR US-20110265789-A1 OR US-20130012929-A1 OR US-20080294191-A1 OR US-10286171-B2 OR US-6539942-B2 OR US-5431152-A OR US-10307043-B2 OR US-8287449-B2 OR US-20080208000-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA E MILLNER/Primary Examiner, Art Unit 3632